Plaintiff in error was convicted in the county court of Blaine county of the crime of unlawful possession of intoxicating liquor, and his punishment assessed by the jury at imprisonment in the county jail for a period of five months and by a fine of $400.
Judgment was rendered on the 14th day of February, 1930, and the appeal filed in this court on the 17th day of June; no briefs have been filed, and no appearance made for oral argument.
The appeal was not filed until 123 days after the rendition of the judgment. Where the appeal is not filed in the time provided by law, this court obtains no jurisdiction, and the appeal will be dismissed.